DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to correspondence filed May 12, 2020 in reference to application 15/930,044.  Claims 1-20 are pending and have been examined.

Allowable Subject Matter
Claims 1-20 are allowed.  The following is an examiner’s statement of reasons for allowance: 

Consider claim 1, the closest prior art of record, Baughman et al. (US PAP 2013/0219193) teaches a device (abstract), comprising: 
one or more processors (figure 1 processing unit 106) configured to: 
receive a noise vector (0036, generating encrypted biometric records, 0040, predetermined noise); 
receive reference data (0036, generating encrypted biometric records, 0040, biometric measurement); 
select one or more transformations to apply to the reference data (0040, adding noise and scrambling results); 
apply the selected one or more transformations to the reference data (0040, adding noise and scrambling results); 
receive test data (0042, biometrics for comparison to database); 
apply the particular set of applied transformations to the test data (0042, encrypted biometrics); and 
determine whether the test data matches the reference data based on whether the test data, with the particular set of applied transformations, matches within a second measure of similarity (0042, comparing encrypted biometrics to encrypted biometrics in the database).
	Baughman, or any other prior art of record does not teach or fairly suggest the limitations of 
“compare the reference data, with the one or more applied transformations, to the noise vector; 
iteratively repeat the selecting, applying, and comparing, until the reference data, with a particular set of applied transformations, matches the noise vector within a first threshold measure of similarity;…” and
“determine whether the test data matches the reference data based on whether the test data, with the particular set of applied transformations, matches the noise vector within a second measure of similarity” when combined with each and every other limitation of the claim.  It is important to note that the instant application requires the transformed test data to be compared to the noise vector, and NOT the transformed reference data.  Therefore claim 1 is allowable.

Claims 8 and 15 contain similar subject matter as claim 1 and therefore are allowable as well. 

Claims 2-7, 9-14, and 16-20 depend on and further limit claim 1, 8, and 15 and therefore are allowable as well.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Qian at al. (Data Augmentation using Generative Adversarial networks for Robust Speech Recognition) teaches adding noise biometric speech samples in a similar fashion discussed in some of the dependent claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS C GODBOLD whose telephone number is (571)270-1451. The examiner can normally be reached 6:30am-5pm Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on (571)272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DOUGLAS GODBOLD
Examiner
Art Unit 2655



/DOUGLAS GODBOLD/Primary Examiner, Art Unit 2655